In suit No. 1 on various notes the language of the endorsement is noteworthy—“Eor value received the undersigned hereby warrants payment of the within note.” Certainly •there is no obligation to sue the maker before proceeding ■against the guarantor. There is an absolute guaranty of payment of the obligation, and there is no necessity to sue <on the primary obligation as a condition precedent to the maintenance of the suit upon the guaranty. Pfeiffer v. 'Grossley, 91 N. J. L. 433.
In suit No. 2 on the assignments of various accounts receivable, the assignor agrees to act as agent for collection and there is a guaranty that he will collect the amount due. *572Obviously, the assignee has a right of action for breach of the contract of collection, and he is not obliged to resort to a suit on the original ■ obligation since there is a duty upon the assignor to collect.
The answers will therefore be struck.